DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0226732 to Kim et al. (hereinafter Kim) in view of US Pub. 2012/0307659 to Yamada.

In regard amended claim 1, Kim teaches or discloses a communication network system (see Figs. 1, 13, and 39, paragraph [0099], a wired network may include any wired interface (e.g., fiber, Ethernet, Power-line Ethernet, Ethernet over coaxial cable, digital signal line (DSL), or the like)), comprising: 
an external device connected with a global network (see Figs. 1, 9, and 39, paragraphs [0097], [0099], and [0105], the gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114); 
an internal device connected with a local area network independent from the global network (see Figs. 1 and 9, paragraphs [0097], and [0098], any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device. The network devices 102, 104, 106, as IoT devices or other devices, may include home automation network devices that allow a user to access, control, and/or configure various home appliances located within the user's home (e.g., a TV, radio, light, fan, humidifier, sensor, microwave, iron), or outside of the user's home (e.g., exterior motion sensors, exterior lighting, garage door openers, sprinkler systems);
a server communicatively connectable with the external device via the global network (see Figs. 1, 4, 9, and 13, paragraphs [0094], [0095], and [0105], the cloud network server may register the gateway as a logical network and may assign the first logical network a network identifier (ID). The cloud network server may further generate a set of security keys, which may include one or more security keys. The server may associate the network device and the access device with the logical network by storing the network ID and the set of security keys in a record or profile. The cloud network server may then transmit the network ID and the set of security keys to the network device); and 
a gateway configured to relay communication between the global network and the local area network (see Figs. 1, 5, 9, and 13, paragraphs [0092], and [0093], one or more gateways may provide the network devices and/or access device connected to the local area network with access to the external network), wherein
the server is configured to receive from the external device an access demand packet indicating a demand for an access to the internal device, and transmit a first access demand notice packet notifying receipt of the access demand packet to the gateway device, via the global network (see paragraphs [0093], and [0094], the network device may transmit the credentials to a server of a WAN, such as a cloud network server. The network device may also send to the server information relating to the network device (e.g., MAC address, serial number) and/or information relating to the access device (e.g., MAC address, serial number, application unique identifier). The network device and the access device may then communicate with the cloud server using the network ID and the unique key generated for each device. The access device may perform accountless authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network); and 
the gateway (see Figs. 1, 3, 4, and 39) includes:
a first communication interface configured to communicate with the server via the global network (see Figs. 39, and 41, paragraph [0024], the gateway device interface displays information corresponding to a plurality of network devices connected to the gateway device);
a second communication interface configured to communicate with the internal device via the local area network (see Figs. 39 and 41, paragraph [0024], the gateway device interface displays information corresponding to a plurality of network devices connected to the gateway device).
 Kim may not explicitly teach or disclose the gateway includes: a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server device to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history 
However, Yamada teaches or discloses the gateway (see Figs. 1-3 and 6, element 500) includes:
a first communication interface configured to communicate with the server via the global network (see Figs. 3 and 6, paragraph [0045], an interface WAN-IF (Wide Area Network-Interface) for connecting with the access line (network NW3), and an interface VPN-IF (Virtual Private Network-Interface) for connecting with the tunnel path 900. A global IP address "IPg1" is assigned to the interface WAN-IF);
	a second communication interface configured to communicate with the internal device via the local area network (see Figs. 3 and 6, paragraphs [0045], and [0052], the gateway device 500 has an interface LAN-IF (Local Area Network-Interface) for connecting with a LAN (wired LAN or wireless LAN)); 
 a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server device to the gateway (see Fig. 6, paragraphs [0062], and [0092], the wired LAN controller 360 has the same functions as those of the LAN control circuit 210 and the port 220 shown in FIG. 4. The wired LAN controller 360 has interfaces LAN-IF 392, VPN-IF 393 and WAN-IF 394. The interface LAN-IF 392 has the same functions as those of the interface LAN-IF 391);
a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet the wired LAN controller 360 has the same functions as those of the LAN control circuit 210 and the port 220. The wired LAN controller 360 has interfaces LAN-IF 392, VPN-IF 393 and WAN-IF 394. The interface LAN-IF 392 has the same functions as those of the interface LAN-IF 391. The interface VPN-IF 393 has the same functions as those of the interface VPN-IF 193 included in the portable network connection device 100. The interface WAN-IF 394 is used for data transmission via a WAN (the Internet INT). A global IP address "IPg1" is assigned to both the interfaces WAN-IF 394 and VPN-IF 393); and 
a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session (see Fig. 6, paragraphs [0083], [0085], [0087], [0089], [0119], and [0124]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify systems and methods for interaction with an IOT device of Kim by including a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server device to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the 

In regard claim 17, Kim teaches or discloses a communication network system (see Figs. 1, 13, and 39, paragraph [0099], a wired network may include any wired interface (e.g., fiber, Ethernet, Power-line Ethernet, Ethernet over coaxial cable, digital signal line (DSL), or the like)), comprising:
an external device connected with a global network (see Figs. 1, 9, and 39, paragraphs [0097], [0099], and [0105], the gateway 110 is directly connected to the external network 114 and may provide other gateways and devices in the local area network with access to the external network 114);
an internal device connected with a local area network independent from the global network (see Figs. 1 and 9, paragraphs [0097], and [0098], any of the network devices 102, 104, 106 may include an Internet of Things (IoT) device. The network devices 102, 104, 106, as IoT devices or other devices, may include home automation network devices that allow a user to access, control, and/or configure various home appliances located within the user's home (e.g., a TV, radio, light, fan, humidifier, sensor, microwave, iron), or outside of the user's home (e.g., exterior motion sensors, exterior lighting, garage door openers, sprinkler systems);
the cloud network server may register the gateway as a logical network and may assign the first logical network a network identifier (ID). The cloud network server may further generate a set of security keys, which may include one or more security keys. The server may associate the network device and the access device with the logical network by storing the network ID and the set of security keys in a record or profile. The cloud network server may then transmit the network ID and the set of security keys to the network device); and
a gateway configured to relay communication between the global network and the local area network (see Figs. 1, 5, 9, and 13, paragraphs [0092], and [0093], one or more gateways may provide the network devices and/or access device connected to the local area network with access to the external network), wherein
the server is configured to receive from the external device an access demand packet indicating a demand for an access to the internal device, and transmit a first access demand notice packet notifying receipt of the access demand packet to the gateway, via the global network (see paragraphs [0093], and [0094], the network device may transmit the credentials to a server of a WAN, such as a cloud network server. The network device may also send to the server information relating to the network device (e.g., MAC address, serial number) and/or information relating to the access device (e.g., MAC address, serial number, application unique identifier). The network device and the access device may then communicate with the cloud server using the network ID and the unique key generated for each device. The access device may perform accountless authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network), and 
the gateway (see Figs. 1, 3, 4, and 39) includes:
a first communication interface configured to communicate with the server via the global network (see Figs. 39, and 41, paragraph [0024], the gateway device interface displays information corresponding to a plurality of network devices connected to the gateway device);
a second communication interface configured to communicate with the internal device via the local area network (see Figs. 39 and 41, paragraph [0024], the gateway device interface displays information corresponding to a plurality of network devices connected to the gateway device);
Kim may not explicitly teach or disclose a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session, the first communication controller is configured to cause the first 
However, Yamada teaches or discloses the gateway (see Figs. 1-3 and 6, element 500) includes:
a first communication interface configured to communicate with the server via the global network (see Figs. 3 and 6, paragraph [0045], an interface WAN-IF (Wide Area Network-Interface) for connecting with the access line (network NW3), and an interface VPN-IF (Virtual Private Network-Interface) for connecting with the tunnel path 900. A global IP address "IPg1" is assigned to the interface WAN-IF);
	a second communication interface configured to communicate with the internal device via the local area network (see Figs. 3 and 6, paragraphs [0045], and [0052], the gateway device 500 has an interface LAN-IF (Local Area Network-Interface) for connecting with a LAN (wired LAN or wireless LAN));
 a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server device to the gateway (see Fig. 6, paragraphs [0062], and [0092], the wired LAN controller 360 has the same functions as those of the LAN control circuit 210 and the port 220 shown in FIG. 4. The wired LAN controller 360 has interfaces LAN-IF 392, VPN-IF 393 and WAN-IF 394. The interface LAN-IF 392 has the same functions as those of the interface LAN-IF 391);
the wired LAN controller 360 has the same functions as those of the LAN control circuit 210 and the port 220. The wired LAN controller 360 has interfaces LAN-IF 392, VPN-IF 393 and WAN-IF 394. The interface LAN-IF 392 has the same functions as those of the interface LAN-IF 391. The interface VPN-IF 393 has the same functions as those of the interface VPN-IF 193 included in the portable network connection device 100. The interface WAN-IF 394 is used for data transmission via a WAN (the Internet INT). A global IP address "IPg1" is assigned to both the interfaces WAN-IF 394 and VPN-IF 393);
a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session (see Fig. 6, paragraphs [0083], [0085], [0087], [0089], [0119], and [0124]); and 
the first communication controller is configured to cause the first communication interface to periodically transmit a first periodic packet to the server at a predetermined time interval, and causing the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway in response to the first periodic transmit packet (see Fig. 6, paragraphs [0092], [0094], [0131], and [0150], the wired LAN controller 360 has interfaces LAN-IF 392, VPN-IF 393 and WAN-IF 394. The interface LAN-IF 392 has the same functions as those of the interface LAN-IF 391. When the gateway device 500 or the portable network connection device 100 determines the tunnel path 900 as the forwarding path of a packet to be forwarded (i.e., when the interface VPN-IF 393 or the interface VPN-IF 193 is specified as the output interface), the tunnel path 900 can be established. In this configuration, there is a possibility that the received packet is discarded by the gateway device 500 or by the portable network connection device 100 before the tunnel path 900 is established. In this case, however, the packet is re-forwarded after establishment of the tunnel path 900 to normally reach the destination. This configuration also effectively prevents the session between the client CL1 and the server SV from being shut down).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify systems and methods for interaction with an IOT device of Kim by including a first communication interface configured to communicate with the server via the global network; a second communication interface configured to communicate with the internal device via the local area network; a first communication controller configured to control the first communication interface to cause the first communication interface to receive the first access demand notice packet transmitted from the server to the gateway; a second communication controller configured to control, upon receiving the first access demand notice packet by the first communication interface, the second communication interface to cause the second communication interface to transmit a second access demand notice packet notifying the receipt of the first access demand notice packet to the internal device to establish a session between the external device and the internal device; and a communication history storage configured to store communication history information about a history of communication between the external device and the internal device after the establishment of the session, the first communication controller is configured to cause the first communication interface to .

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 02/11/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476